Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/14/2022 has been entered.
 
Response to Amendment
Applicant's amendments filed modify the scope of the claims 1, 6-8, 15, 21-23, and add new claims 25-31.  Applicant reminded of their continuing obligation to practice candor and good faith in all dealings before the Office.  See MPEP §2000.01.  As such, when amending or adding new claims, applicant’s must show clear support for the claim amendments.  See MPEP §2163(II)(A).
Applicant has not clearly pointed out where the new (or amended) claim is supported.  Page 7 of the remarks filed only general present the assertions “support for the amendments to the claims may be found in at least paragraphs [0019-[0048] and corresponding drawings…” This generalized assertion does not clearly point out where the new or amended claim is supported.  
The claims switch the first second and third semiconductor layer designations from as presented in the originally filed written description found in the references paragraphs 19-48.  The claims are specifying particular dopants and relative dopants concentrations between each of the layers.  This ambiguity and lack of specifically pointing to exactly where the support is found makes it impossible to understand the intended scope of the claims.
A appropriate response is required.
	
Claim Objections
Claims 1, 6-8, 15, 21-23, 25-31 objected to because of the following informalities:  
The naming of the first, second and third semiconductor layers does not appear to be consistent with the written description..  The elected invention Species 4 shown in figure 4.

    PNG
    media_image1.png
    366
    365
    media_image1.png
    Greyscale

Per Applicant’s written description of elected invention Species 4 fig. 4 as described in ¶35-36:
400 – First semiconductor layer
402 – second semiconductor layer
404 – third semiconductor layer.
Claim 1 recites the third dopant is in the second semiconductor layer which is located between the first semiconductor layer and the light emitting structure.  In the originally filed written description and figure the second semiconductor layer is layer 404 which is not in the claimed location.  The claim appears to flip-flop what is considered the third and second semiconductor layers. 
The claim goes on to recite relative doping concentrations between the “first” and “second” semiconductor layers.  This would be analogous to the first and third layers as described in the specification being that the third layer 404 is located between the first 400 and the emitting layer 406.  As presented in paragraphs 35-36, the layers and compositions are described in the “forgoing” disclosure.  The foregoing disclosure does not however describe all three layers stacked at the same time and does not provide for a relative doping concentration of the third dopant between layers 404 and 400.  The written description however specifies that the second layer ‘02 would have a higher third dopant concentration that that of first layer ’00.  This could lead one to think the claims are written in error and the relative locations as claimed have typos.
It is unclear which layers are to be considered the second or third layers.
	
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 6-8, 15, 21-23, 25-31  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specified relative doping concentrations between first, second, and third semiconductor layers and the first, second and third dopants as claimed is not found in the specification.  The specific relative concentration between the named layers as recited in the claims is not found in the written description.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-8, 15, 21-23, 25-31  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claims are unclear, as they appear to change the name designation of the semiconductor layers, thus making the understanding of the relative doping between layers impossible to follow.  When reading the written description, the described relative doping concentrations do not match the claimed layers.  For this reason, the claims are indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6-7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura et al. in (US 5932896 A)

Regarding claim 1, 15, Sugiura et al. discloses a semiconductor device comprising: 
a first semiconductor layer 13 comprising a first III-V semiconductor material GaN, a first dopant C, and a second dopant H and a third dopant (n-type dopant i.e. Si); and 
a light-emitting active structure on the first semiconductor layer and comprising an active structure (Sugiura et al. Fig. 3 – layers 14-19); 
and a second III-V semiconductor layer 14 between the first semiconductor layer and the light- emitting structure and comprising the third dopant;  
a concentration of the second dopant in the first semiconductor layer is greater than a concentration of the first dopant in the first semiconductor layer, the first dopant is carbon, the second dopant is hydrogen, and a concentration of the third dopant in the first semiconductor layer 13 is lower (undoped has a value of substantially zero which is lower than the n type layer 14) than a concentration of the third dopant in the second semiconductor layer 14 (Sugiura et al. Fig. 4A – entire document Si is the preferred n-type dopant).


    PNG
    media_image2.png
    435
    712
    media_image2.png
    Greyscale



Regarding claim 6, Sugiura et al. disclose a semiconductor device of claim 1, further comprising a third 12 semiconductor layer under the first semiconductor layer, wherein the second semiconductor layer comprises a second III-V semiconductor material (See, Sugiura Fig. 3.).  

Regarding claim 7, Sugiura et al. disclose a semiconductor device of claim 6, wherein the third semiconductor layer the third dopant Si (n-type dopant), and the concentration of the third dopant in the first semiconductor layer is lower than the concentration of the third dopant in the third semiconductor layer (Sugiura et al. Fig. 3 – labeling indicates GaN layer 13 (n-type) is lower than n-GaAlN layer 14 both doped n by Si).

Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura et al. in view of Chen (US 20130032776 A1)

Regarding claims 8, Sugiura et al. disclose a semiconductor device of claim 1, however is silent upon wherein when the semiconductor device is in operation, the active structure emits infrared light, wherein the infrared light has a peak wavelength between 800 nm and 1700 nm.
At the time of the invention it was known that a light emitting device of the type claimed and disclosed in the prior art references was known to be tunable to the IR spectrum.  Simple bandgap engineering allows the devices to be tunable in the UV, visible and IR spectrums.  For support see Chen et al paragraph  [0004] which discloses the known conventional capability in the art at the time of the invention. 
It would be obvious for one of ordinary skill in the art at the time of the invention to tune the device to have a desired wavelength between 800 and 1700nm in order to produce a IR light emitting device, as this was a known capability of the device as claimed at the time of the invention.







Regarding claims 21 and 22, Sugiura et al. disclose a semiconductor device of claim 1, wherein the first dopant has a concentration curve having a periodically changed pattern (Sugiura figs.. 20A-20B- periodic fluctuations are understood to be present.   Fluctuations naturally have local max and mins.  As shown in the figures there will be many more than just 5 as claimed. ).


Regarding claim 23, Sugiura et al. disclose a semiconductor device of claim 1, wherein the light-emitting structure does not contain nitrogen (N) (no nitrogen is disclosed to be present in the layers of the device structure.).



Regarding claim 25, Sugiura et al. disclose a semiconductor device of claim 1, wherein the second semiconductor layer includes the first dopant and the second dopant (C and H are understood to be present in all the GaN layers).

Regarding claim 26, Sugiura et al. disclose a semiconductor device of claim 1, wherein the second semiconductor layer comprises a second III-V semiconductor material, and the first III-V semiconductor material and the second III-V semiconductor material are the same (Sugiura Fig. 3)

Regarding claim 27, Sugiura et al. disclose a semiconductor device of claim 6, wherein the first semiconductor layer has a first lattice constant, the third semiconductor layer has a second lattice constant, and the difference between the first lattice constant and the second lattice constant is 2% or more and 10% or less  (GaN is known to have a lattice constant of a=3.189, c=5.185)
GaN is understood to have a lattice constant of a=3.189.  AlGaN may have a lattice constant of a= 3.115 – 3.118.   The difference between lattice constants is 2%.


Regarding claim 28, Sugiura et al. disclose a semiconductor device of claim 6, wherein the first III-V semiconductor material and the third III-V semiconductor material are different binary III-V semiconductor materials (Sugiura Fig. 3)

Regarding claim 29, Sugiura et al. disclose a semiconductor device of claim 6, wherein the third semiconductor layer comprises the third dopant, and the concentration of the third dopant in the second semiconductor layer is lower than a concentration of the third dopant in the third semiconductor layer.

Regarding claim 30, Sugiura et al. disclose a semiconductor device of claim 15, wherein the first IIl-V semiconductor material and the second III-V semiconductor material are the same.

Regarding claim 31, Sugiura et al. disclose a semiconductor device of claim 15, wherein the third dopant is silicon (Sugiura – the n-type dopant selected is Si).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005. The examiner can normally be reached 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JARRETT J. STARK
Primary Examiner
Art Unit 2822



12/2/2022
/JARRETT J STARK/           Primary Examiner, Art Unit 2822